Case 1:17-cv-03704-PKC-PK Document 87 Filed 01/16/19 Page 1 of 1 PagelD #: 2024

 

New Economy Project

January 16, 2019

VIA ECF

Honorable Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Ruane v. Bank of America, N.A., Chex Systems, Inc., and Early Warning
Services, LLC, 1:17-cv-03704-PKC-PK

Dear Judge Kuo:

The undersigned, along with Bromberg Law Office, P.C., represents Plaintiff Adiaha A. Ruane in
the above-referenced litigation. In accordance with Your Honor’s January 7, 2019 Order, the parties
have conferred and respectfully submit for your consideration and approval the following proposed
deadlines for the Defendants to answer or otherwise respond to the Second Amended Complaint,
filed on January 11, 2019, and for briefing of any motions to dismiss:

February 11, 2019 — Deadline for Defendants to answer or otherwise respond to the
Second Amended Complaint, including filing of any motions to dismiss

March 1, 2019 — Deadline for filing response to any motions to dismiss
March 8, 2019 — Deadline for filing replies regarding any motions to dismiss
Respectfully,
/s/ Eve Weissman

Eve Weissman, Esq.

cc: All counsel of record (via ECF)

121 W 27TH ST, SUITE 804, NEW YORK, NY1000! | TEL: 212.680.5100 | NEWECONOMYNYC.ORG
